Citation Nr: 1746828	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-25 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected residuals of injury to the left ankle and distal left leg with degenerative joint disease. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to October 1978. 

This case comes before the Board of Veterans' Appeals (the Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was previously before the Board in November 2015.  At that time, the matter was remanded to fulfill the Veteran's request for a hearing.  The Veteran was afforded a hearing in June 2016.  He appeared at a videoconference at the RO before the undersigned Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA afforded the Veteran an examination to evaluate the severity of his service-connected left ankle and left distal leg disability in September 2011.  The examination provided was not adequate because it did not note the limitations to the Veteran's left ankle plantar flexion due to pain.  The section of the examination relating to this issue was left blank, and thus did not adequately document any limitation due to pain.  Further, during the pendency of the appeal, it was determined that a VA joints examination must, if possible, include testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing. Correia v. McDonald, 28 Vet. App. 158, 168-70  (2016); 38 C.F.R. § 4.59  (2016).  The examination does not note testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  Therefore, the examination was inadequate and a new examination is necessary upon remand.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).

The Board also notes that there are no treatment records in the claims file for the period between December 2011 and April 2014.  The Veteran has indicated that he continued to receive treatment at the VA during that period of time.  Therefore, upon remand, the AOJ should obtain any outstanding VA treatment records.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records relating to the treatment of the Veteran's left ankle and left distal leg disability.  These records should include records between December 2011 and April 2014. 

2.  After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to ascertain the current severity of his service-connected left ankle and left distal leg disability.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

In assessing the severity of the left ankle and left distal leg disability, the examiner should test for pain on both active and passive motion and in weight bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.





The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare ups) and, to the extent possible provide an assessment of the functional impairment on repeated use or during flare ups. 

If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The supporting rationale for all opinions expressed must be provided.

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the issue that has been remanded.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




